Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (JPH0236744) in view of Wang (CN 104052208) and Buettner et al. (DE 10200645178).

1. Shiga teaches:
A motor 12 comprising: 
a housing 18; 
a stator 19 disposed inside the housing; 
a rotor 14 disposed inside the stator; and 
a shaft 13 coupled to the rotor, wherein the rotor includes a rotor core 14, and the rotor core includes grooves 14b concavely disposed at a boundary between an inner circumferential surface and an upper surface of the rotor core (see fig 4), the shaft includes a first body 15, and a plurality of protrusions 15a protruding downward from a lower surface of the first body (see fig 4), and the plurality of protrusions of the shaft are disposed in the plurality of grooves of the rotor core (see fig 4); but does not teach i) a plurality of magnets disposed on an outer circumferential surface of the rotor core; and ii) a plurality of blades extending from an upper surface of the first body in a radial direction.

Wang teaches that i) a plurality of magnets 24 disposed on an outer circumferential surface of the rotor core 22 to transform asynchronous rotor into a permanent magnet rotor.

Thus it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Shiga so that i) a plurality of magnets disposed on an outer circumferential surface of the rotor core, as taught by Wang so as to transform asynchronous rotor into a permanent magnet rotor.

Beuttner et al. teach that ii) a plurality of blades 20 extending from an upper surface of the first body 19 in a radial direction (see figure 2) to cool the motor.

Thus it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Shiga so that ii) a plurality of blades extending from an upper surface of the first body in a radial direction, as taught by Wang so as to cool the motor.

2. Shiga has been discussed above, re claim 1; but does not teach that at least one of the plurality of blades overlap two adjacent magnets of the plurality of magnets (the limitation of claim 2 is not clear.  Specifically, are the plurality of blades overlapping the magnets in a stationary position or in a rotary position.  For examining purposes, the limitations at question will be interpreted as in a rotary position.).

Buettner et al. teaches that at least one of the plurality of blades overlap two adjacent magnets of the plurality of magnets (of Wang) to cool the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Shiga so that at least one of the plurality of blades overlap two adjacent magnets of the plurality of magnets, as taught by Beuttner et al. so as to cool the motor.

3. Shiga has been discussed above, re claim 2; but does not teach that the at least one blade is disposed between centers of the two adjacent magnets (the limitation of claim 3 is not clear.  Specifically, are the plurality of blades being disposed between centers of adjacent magnets in a stationary position or in a rotary position.  For examining purposes, the limitations at question will be interpreted as in a rotary position.).

Buettner et al. teaches that the at least one blade is disposed between centers of the two adjacent magnets (of Wang) to cool the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Shiga so that the at least one blade is disposed between centers of the two adjacent magnets, as taught by Beuttner et al. so as to cool the motor.

4. Shiga has been discussed above, re claim 1; but does not teach that the plurality of blades are disposed to be spaced apart from each other by a predetermined interval in a circumferential direction of the first body; and extension lines extending along side surfaces of the plurality of blades pass through a center of the shaft.

Buettner et al. teaches that the plurality of blades are disposed to be spaced apart from each other by a predetermined interval in a circumferential direction of the first body; and extension lines extending along side surfaces of the plurality of blades pass through a center of the shaft (of Wang) to cool the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Shiga so that the plurality of blades are disposed to be spaced apart from each other by a predetermined interval in a circumferential direction of the first body; and extension lines extending along side surfaces of the plurality of blades pass through a center of the shaft, as taught by Beuttner et al. so as to cool the motor. 


6. Shiga teaches:
The motor of claim 1, wherein at least ones of the plurality of blades or the plurality of protrusions (fig 4) or the plurality of grooves (fig 4) are disposed to be rotationally symmetrical with respect to a center of the shaft (fig 4).



Allowable Subject Matter
Claims 9 and10 are allowed.
Claims 5, 7 & 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/           Primary Examiner, Art Unit 2832